Citation Nr: 0907379	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disability, 
claimed as due to exposure to herbicides.

3.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1968 to November 1970.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which, in part, denied the Veteran's 
claims of entitlement to service connection for tinnitus and 
a lung disability.  
The Veteran disagreed with the RO's decisions, and he later 
duly perfected an appeal as to these issues.  

A December 2006 RO rating decision granted the Veteran's 
claim for service connection for PTSD; a 30 percent 
disability rating was assigned.  The Veteran disagreed with 
the assigned disability rating, and he subsequently perfected 
an appeal as to that issue as well.

Issues not on appeal

The above-referenced April 2005 rating decision also denied 
the Veteran's claims for entitlement to service connection 
for bilateral hearing loss and hypertension.  
To the Board's knowledge, the Veteran has not disagreed with 
that part of the decision.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.
2.  The competent medical evidence of record does not support 
a finding that a lung disability currently exists.

3.  The medical evidence of record indicates that the 
Veteran's service-connected PTSD is manifested by mild 
anxiety, depressed mood, irritability, and sleep deprivation.

4.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  A lung disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
tinnitus and a lung disability.  Additionally, the Veteran 
seeks an increased disability rating for service-connected 
PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements to substantiate a claim for service connection 
in a letter from the RO dated June 22, 2005, including 
evidence of "a relationship between your disability and an 
injury, disease, or event in military service."  
Additionally, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the RO dated March 20, 
2006, which will be further referenced below.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced June 
2005 VCAA letter.  Specifically, the Veteran was advised in 
the letter that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the Social Security Administration.  
The letter indicated that a VA medical examination would be 
scheduled if necessary to adjudicate his claims.

With respect to private treatment records, the June 2005 
letter informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the June 2005 letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain these records on his 
behalf.  

The June 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the May 3, 2003 
letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments, which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008, removed 
the notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the Veteran has been provided 
notice of elements (2) and (3) by way of the June 2005 VCAA 
notice letter outlined above.  Elements (4) and (5), 
disability rating and effective date, are rendered moot by 
the Board's denial of the Veteran's service-connection and 
increased rating claims herein.  In other words, any lack of 
timely advisement as to those elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of the grant of service-
connection or an increased rating.  

Further, the Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the March 2006 VCAA letter, the 
Veteran was allowed the opportunity to present evidence and 
argument in response, and the Veteran's increased rating 
claim was readjudicated in the March 2007 statement of the 
case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran has submitted argument which specifically 
referenced symptoms listed under the Diagnostic Codes 
utilized in rating his claims and made specific argument as 
to how his disabilities had increased in severity and the 
effect that increase had on his daily life.  See, e.g., his 
December 20, 2006 notice of disagreement (NOD) [indicating 
"I have symptoms similar to the 50% evaluation, such as 
maintaining a social relationship"]; see also February 2, 
2009 Informal Hearing Presentation, page 3 [indicating that 
the Veteran feels "his post traumatic stress disorder is 
much worse than presently assigned"].  It is therefore clear 
that the Veteran was aware of the applicable schedular 
standards.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet.  App. 128 (2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records.  Additionally, the Veteran was afforded VA 
examinations in August 2005 and October 2006.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative. He has been afforded the 
opportunity to present evidence and argument in support of 
his claim, and was given the opportunity to present testimony 
at a personal hearing if he so desired.  The Veteran 
indicated in his substantive appeal that he did not want a 
hearing before the Board.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

In this case, it is undisputed that the Veteran now has 
tinnitus, which is evidenced by August 2005 VA audiological 
examination findings.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), the evidence of record 
indicates that the Veteran engaged in combat in Vietnam.  
Accordingly, the combat presumptions are applicable in this 
case, and in-service injury to the Veteran's ears is 
presumed.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) 
(2008).   Accordingly, Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the VA examiner in August 2005 determined that the Veteran's 
tinnitus was "less than likely" the result of his military 
service.  The reasoning was that although the Veteran 
experienced significant noise exposure both in service and 
after service, his tinnitus initially manifested after 
service.  The VA examiner specifically indicated examples of 
the Veteran's post service military noise exposure, to 
include noise exposure as a snowmobile mechanic and exposure 
while hunting, trucking, and farming.  See the August 2005 VA 
audiology report, page 2.  

There is no competent medical evidence to the contrary.  The 
Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his 
current tinnitus and service, their opinions are entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.  

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for a lung disability, 
claimed as due to exposure to herbicides.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R.                 § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.
 
Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

In essence, the Veteran contends that he has a current lung 
disability resulting from exposure to Agent Orange while 
serving on active duty in Vietnam.  

 As for Hickson element (1), current disability, no medical 
evidence in the record on appeal indicates the Veteran 
currently has a lung disability.  After conducting a thorough 
examination of the Veteran's chest and reviewing pulmonary 
function tests, the August 2005 VA examiner indicated that a 
"[l]ung condition secondary to Agent Orange exposure is not 
found . . ."  See the August 10, 2005 VA examiner's report, 
page 6.   In particular, the VA examiner found that the 
Veteran's pulmonary function testing revealed "normal" 
volumes, flow studies, and diffusion capacity.  See id., page 
3.  Additionally, the VA examiner indicated that the 
Veteran's "lung sounds are clear to auscultation throughout 
with a respiratory rate of 18 and with an adequate air 
exchange."  See id.   

The Veteran has presented no medical evidence contrary to the 
findings of the VA examiner.  In particular, there are no 
post-service outpatient treatment or other medical records 
which document the claimed lung disability.  The Veteran has 
had ample opportunity to secure medical evidence in his favor 
and submit the same to VA.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

To the extent that the Veteran himself believes that he has a 
current lung disability, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, supra.  
 
In the absence of any diagnosed lung disability, service 
connection may not be granted.   See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.  

For the sake of completeness, the Board will briefly discuss 
the remaining two Hickson elements. 

Turning first to Hickson element (2), in-service disease or 
injury, there is no evidence of pulmonary complaints in 
service.  The sole basis for the claim is  exposure to 
herbicides.  Because the Veteran served in Vietnam, his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002).  Hickson element (2) has therefore been 
established on a presumptive basis.
 
With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence of a relationship between the 
claimed lung disability and the Veteran's service.  In light 
of the lack of any current pulmonary diagnosis, medical nexus 
would be a manifest impossibility.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis as well.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
lung disability.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to an increased rating for service-connected 
(PTSD), currently evaluated 30 percent disabling.

Relevant law and regulations

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [post-traumatic stress disorder] 
(2008).  Under the current criteria, Diagnostic Code 9411 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the Veteran's case (PTSD).  In any event, with the 
exception of eating disorders, all mental disorders, 
including social anxiety disorder, are rated under the same 
criteria in the Rating Schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Analysis

Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
30 percent disabling.  As described above, a 30 percent 
disability rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The 30 percent disability rating 
was assigned by the RO in December 2006 based on evidence of 
irritability, anxiety, depressed mood, and suspiciousness 
contained in the report of a October 2006 VA mental disorders 
examination..  

In order to warrant a 50 percent disability rating, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

There are two recent evaluations of the Veteran of record, by 
VA examiners in August 2005 and October 2006.  Neither 
examiner identified that the Veteran had a flattened affect.  
The August 2005 VA examiner indicated the Veteran's affect 
was "restricted to a depressed range."  See the August 2005 
VA examiner's report, page 2.  Additionally, the October 2006 
examiner noted that the Veteran's "[a]ffective responses 
were limited in range but appropriate to theme.  The patient 
showed no anxiety, agitation, psychomotor retardation or 
unusual mannerisms."  See the October 2006 VA examiner's 
report, page 3.  Accordingly, flattened affect is not 
demonstrated.

Further, both VA examiners found no irregularity in the 
Veteran's speech.  The August 2005 VA examiner stated that 
though the Veteran had some difficulty in articulation at 
times, the "rate and flow of [the Veteran's] speech [were] 
fundamentally normal."  See the August 2005 VA examiner's 
report, page 3.   Additionally, while the October 2006 VA 
examiner noted that the Veteran had "little intonation," 
his speech "showed neither pressure nor blocking."  See the 
October 2006 VA examiner's report, page 3.  Pertinently, 
neither examiner identified circumstantial, circumlocutory, 
or stereotyped speech.  

Neither examiner reported that the Veteran suffered from 
panic attacks, or was unable to understand complex commands.  
Additionally, both examiners found that the Veteran's short 
and long term memory was intact.  The August 2005 VA examiner 
noted that the Veteran "shows no memory loss or 
impairment."             See the August 2005 VA examiner's 
report, page 3.  Likewise, the October 2006 VA examiner found 
that the Veteran "showed no impairment of attention span, 
comprehension, general knowledge or recall."  See the 
October 2006 VA examiner's report, page 3.  

Neither VA examiner made a specific assessment of the 
Veteran's judgment, but both did indicate that the Veteran 
appeared capable of handling his own funds.     See the 
August 2005 and October 2006 VA examiners' reports 
respectively.  Additionally, the August 2005 VA examiner 
indicated that the Veteran showed no "impulse control 
problems," and the October 2006 VA examiner stated that 
"there is no evidence of delusional beliefs, generalized 
cognitive impairment or inability to complete activities of 
daily living."  See the August 2005 and October 2006 VA 
examiners' reports respectively.  Accordingly, impaired 
judgment is also not demonstrated.

The findings of both VA examiners demonstrate that the 
Veteran is capable of abstract thinking.  The August 2005 VA 
examiner noted that the Veteran "shows no impairment of 
thought process or communication.  He shows no delusions or 
hallucinations."  Additionally, the Veteran was "fully 
oriented" and "cognitively intact."  See the August 2005 
VA examiner's report, pages 2 and 3.  Similarly, the October 
2006 VA examiner indicated that the Veteran's report was 
"logical, coherent and relevant . . . Progression of 
thoughts was adequate and there was no indication of 
disturbed thinking processes."  See the October 2006 VA 
examiner's report, page 3.  Accordingly, impaired abstract 
thinking is not shown.

With respect to disturbances in motivation and mood, the 
August 2005 VA examiner noted that the Veteran's mood was 
"depressed," and diagnosed the Veteran with "[m]ajor 
depressive episode, recurrent, moderate severity without 
psychotic features."  See the August 2005 VA examiner's 
report, pages 3 and 4.   Similarly, the October 2006 VA 
examiner noted that the Veteran had a "mild blunting of 
mood" and that "[m]ild anxiety is seen in various facets of 
the [Veteran's] life."  See the October 2006 VA examiner's 
report, pages 3 and 6.  
However, anxiety and depressed mood are characteristics of 
the 30 percent disability rating which is now assigned.  

Finally, with respect to the Veteran's difficulty in 
establishing effective work and social relationships, the 
October 2006 VA examiner noted that the pattern of the 
Veteran's PTSD "symptomatology . . . is associated with 
social/familial and vocational adjustment problems."  See 
the October 2006 VA examiner's report, page 6.  The Veteran 
specifically noted irritability in the work setting, which he 
stated was not a "big problem" but acknowledged there were 
times he "raised his voice at others."  See id., page 5.  
Additionally, the October 2006 VA examiner noted that the 
Veteran's spouse believes that her husband's mood created 
"excessive stress on the marriage," though they state they 
are both committed to the marriage.  See id., pages 5 and 6.  

The Veteran stated he was married to his current wife since 
1976, and there is no indication that he cannot perform his 
duties at work.  The Veteran is evidently able to handle full 
time employment.  He does not appear to miss any time from 
work.   
The Board additionally observes that the GAF score which has 
been assigned 
(60 in October 2006) is consistent with at worst moderate 
impairment.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.  It does not appear from the record that the 
Veteran is in need of medical treatment for his PTSD.

Based on a review of all of the evidence, the Board concludes 
that an increased rating is not warranted.  Although there is 
some evidence of disturbances of mood  and difficulty 
maintaining effective work and social relationships, the 
remaining criteria are not met.  Indeed, the medical evidence 
of record indicates the Veteran displays factors consistent 
with the currently assigned disability rating of 
30 percent, such as anxiety, depressed mood, suspiciousness, 
and sleep disturbance. Significantly, there does not appear 
to be occupational impairment with reduced reliability and 
productivity which is required for the assignment of a 50 
percent rating.    

Therefore, the symptomatology associated with the Veteran's 
service-connected PTSD (anxiety, depression and irritability) 
most closely approximates the criteria for a 30 percent 
evaluation.

The Board has also considered the Veteran's entitlement to a 
70 or 100 percent disability rating.  However, there is no 
evidence of record indicating gross impairment to thought 
processes and communication or grossly inappropriate, 
obsessional or impulsive behavior.  Indeed, the Veteran is 
self-employed, and he has not indicated problems with 
adapting to stressful circumstances.  While the August 2005 
VA examiner noted that the Veteran had "some suicidal 
ideation," the examiner also noted that there is "no intent 
or preoccupation."  See the August 2005 VA examiner's 
report, page 3.  There is no evidence that there is a 
persistent danger of the Veteran hurting himself or others, 
or memory loss for names of close relatives, own occupation 
or own name.  The Veteran does not suffer from panic or 
depression to the point where he cannot function 
independently, appropriately and effectively.  The Veteran 
does not neglect his personal appearance and hygiene.  Both 
the August 2005 and October 2006 examinations indicated that 
the Veteran was orientated, and the August 2005 VA examiner 
noted that the Veteran did not did not suffer from delusions 
or hallucinations.  

In short, for reasons stated above, an increased rating above 
the currently assigned 30 percent is denied.  



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 30 percent rating has been assigned since the 
effective date of service connection, May 13, 2005.  The 
medical evidence of record shows that throughout the appeal 
period the Veteran's PTSD has remained stable, manifested by 
depressed mood, mild anxiety, sleep disturbance, and 
irritability.  The Veteran has not evidenced worse 
symptomatology warranting a disability rating other than the 
currently-assigned 30 percent at any time during the period 
under consideration.  Accordingly, staged ratings are not 
applicable.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
Veteran's PTSD.  Turning to marked interference in 
employment, there is no indication that there has been any 
marked interference in the Veteran's employment due to the 
service-connected PTSD.  The August 2005 and October 2006 VA 
psychiatric examinations noted that the Veteran had worked a 
variety of jobs since leaving service, including on oil 
fields and farms, as a mechanic, and independent transporter.  
At the time of the VA evaluation, he was self-employed 
transporting and setting up mobile homes.  There is no 
indication that the Veteran's PTSD caused significant 
problems in any of these jobs.   While employment may be made 
more difficult by the Veteran's disability, this alone does 
not present an exceptional or unusual disability picture and 
is not reflective of any factor which takes the Veteran 
outside of the norm.  Indeed, any occupational impairment is 
specifically contemplated in the 30 percent rating which is 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the Veteran's service-connected PTSD are not met.  A 
preponderance of the evidence is against the claim.  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to an increased disability rating for service-
connected PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


